DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 November 2022 has been entered.

Response to Amendment
3.	Applicants’ amendment of claims 1 and 52 in the reply filed on 21 November 2022 is acknowledged.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claims 1, 2, 4, 29, 30, 35, 52-54, 56, 58, 60, and 62 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 9,364,330 B2 and claims 1-28 of U.S. Patent No. 10,213,309 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 1, 2, 4, 29, 30, 35, 52-54, 56, 58, 60, and 62 of the application and claims 1-42 of U.S. Patent No. 9,364,330 B2 and claims 1-28 of U.S. Patent No. 10,213,309 B2 lies in the fact that the patent claims include many more elements and is thus much more specific. Thus the invention of claims 1-42 of U.S. Patent No. 9,364,330 B2 and claims 1-28 of U.S. Patent No. 10,213,309 B2 is in effect a “species” of the “generic” invention of claims 1, 2, 4, 29, 30, 35, 52-54, 56, 58, 60, and 62. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1, 2, 4, 29, 30, 35, 52-54, 56, 58, 60, and 62 of the application are anticipated by claims 1-42 of U.S. Patent No. 9,364,330 B2 and claims 1-28 of U.S. Patent No. 10,213,309 B2, it is not patentably distinct from claims 1-42 of U.S. Patent No. 9,364,330 B2 and claims 1-28 of U.S. Patent No. 10,213,309 B2.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 1, 2, 4, 29, 30, 35, 52-54, 56, and 58-62 are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Malone (US PG Pub No. 2004/0225360 A1; cited in Applicant’s IDS).
Regarding independent claim 1 and independent claim 52, and referring to Figures 2-6, 15, 19-21, and 29, Malone ‘360 discloses a musculo-skeletal implant (Figures 5 and 6 – implant 120; Figures 19-21 and 29 – implant 400) having a first end (proximal or posterior end of each of implant 120 and implant 400), a second end (distal or anterior end of each of implant 120 and implant 400), and a longitudinal axis extending between respective center points of the first and second ends, the implant comprising:
a fenestrated wall (Figures 5 and 6 – wall 122/132; Figures 19-21 and 29 – outer wall of implant 400) extending entirely around the longitudinal axis and defining a plurality of fenestrations (Figures 5 and 6 – fenestrations 134; Figures 19-21 and 29 – fenestrations formed through outer wall of implant 400) that form a plurality of interconnected pathways (just like Figure 1 of the instant application, the “interconnected pathways” are defined by interconnected “imaginary lines” between opposite-facing fenestrations) extending laterally through the implant (Figure 4, Figure 5, Figure 19, and Figure 21) which promote bone or tissue growth therethrough ([0063]-[0066]; [0076]; [0080]);
an inner fenestrated structure (Figures 5 and 6 – structure 136; Figures 19-21 and 29 – structure 409) that extends entirely around the longitudinal axis, that is positioned between the longitudinal axis and the fenestrated wall and that defines a plurality of lateral openings (Figures 5 and 6 – openings 144; Figures 19-21 and 29 – openings 411);
wherein at least two of the fenestrations defined by the fenestrated wall arranged laterally around the longitudinal axis relative to one another and positioned at a same axial height such that a plane perpendicular to the longitudinal axis intersects respective center points of the at least two of the fenestrations (see annotated Figures 4 and 19 below), and at least two other ones of the fenestrations defined by the fenestrated wall arranged along a direction of the longitudinal axis relative to one another (see annotated Figures 4 and 19 below); and 
wherein the fenestrated wall is sufficiently rigid such that the implant is configured to maintain its shape when a majority of the fenestrated wall is implanted into and contacts bone ([0062]) while a pathway extending perpendicularly from one side of the implant through the longitudinal axis to an opposite side of the implant remains substantially unobstructed (just like Figure 1 of the instant application, annotated Figures 4 and 19, shown below, show “a pathway extending perpendicularly from one side of the implant through the longitudinal axis to an opposite side of the implant remains substantially unobstructed”).

    PNG
    media_image1.png
    311
    479
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    311
    611
    media_image2.png
    Greyscale


Regarding recitation “wherein a monolithic portion of the implant comprises at least the fenestrated wall and the inner fenestrated structure, and wherein all radial space between the fenestrated wall and the inner fenestrated structure is devoid of any part of the implant that is separate from the monolithic portion”, paragraph [0062] of Malone ‘360 teaches “The device may comprise a unitary structure or may be of a multi-piece construction” (emphasis added). In other words, Malone ‘360 teaches his/her musculo-skeletal implant as either a modular implant (e.g., multi-piece construction) or as unitary implant (e.g., a one-piece construction). It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have manufactured any of the embodiment of Figures 5 and 6 and/or the embodiment of Figures 19-21 and 29 “wherein a monolithic portion of the implant comprises at least the fenestrated wall and the inner fenestrated structure, and wherein all radial space between the fenestrated wall and the inner fenestrated structure is devoid of any part of the implant that is separate from the monolithic portion” in order to simplify the manufacturing process (e.g., less time to manufacture the implant; only one material is needed; etc.). “[t]he use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”) In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Further, looking to Applicants’ specification, there is no criticality in the use of a “monolithic portion”. The specification of the instant application indicates “The fenestrated shell component may comprise only a single outer shell, or both outer and inner shells which can or cannot be connected with each other” and “While in FIG. 2 the two shells are integrally connected, this need not be the case in other embodiments”. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified Malone ‘360 to have “a monolithic portion of the implant comprises at least the fenestrated wall and the inner fenestrated structure”, because the Applicant has not disclosed “a monolithic portion of the implant comprises at least the fenestrated wall and the inner fenestrated structure” provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a multi-component (e.g., unitary) portion, because said variation would have equally permitted securing the biologic core in the implant.
Regarding claim 2 and claim 53, further comprising a “biologic core” (Figure 19 and Figure 21 – core 410; further, see [0063]-[0066]; [0076]; [0080]).
Regarding claim 4 and claim 54, wherein the fenestrated wall comprises at least one of titanium or a titanium alloy ([0062]; [0073]).
Regarding claim 29 and independent claim 52, wherein the implant further comprises a thread (Figure 3 – thread 54; Figures 5 and 6 – thread 164) formed on and extending radially outward from at least part of the fenestrated wall to secure the implant to bone ([0073]; [0079]). Further, the teaching of providing the musculo-skeletal implant with a thread is also applicable to the musculo-skeletal implant embodiment of Figures 19-21 and 29 ([0073]; [0079]).
Regarding claim 30 and claim 56, wherein the implant comprises a bone reinforcement implant (the implant by itself is clearly shown in the figures as “a bone reinforcement implant”).
Regarding claim 35, wherein the fenestrated wall and the inner fenestrated structure each comprises a two-dimensional or three-dimensional fenestrated (the embodiment of Figures 5 and 6 and the embodiment of Figures 19-21 and 29 are clearly shown as three-dimensional) and, at least partially hollow (the embodiment of Figures 5 and 6 and the embodiment of Figures 19-21 and 29 are clearly shown as at least partially hollow), mechanical structure having sufficient integrity to maintain its form against its own weight (Figure 1 and Figure 29 clearly shows embodiments implanted in a joint space and carrying joint loads, thus defining a mechanical structure having sufficient integrity to maintain its form against its own weight). 
Regarding claim 58 and claim 60, as indicated above in the “fenestrated wall” interpretation and the “inner fenestrated structure” interpretation, wherein the fenestrated wall is an outer fenestrated wall, and wherein the inner fenestrated structure comprises an inner fenestrated wall.  
Regarding claim 62, as shown in Figure 10 and Figure 15, Malone ‘360 teaches that the distal/anterior end of each of implant 120 and implant 400 could be modified to comprise an integral tip at the end that narrows as the tip extends away from the opposite end. Malone ‘360 further teaches – “The anterior end 26 can be rounded in order to facilitate the insertion of the cage 20 relative to one or more bone structures” ([0073]). The Examiner is broadly interpreting the term “integral” as "unitary" or member of a "unit" (once assembled). The term "integral" was held not to be limited to a fabrication of the parts from a single piece of metal, but was inclusive of other means of maintaining the parts fixed together as a single unit (In re Larson et al., 144 U.S.P.Q. 347). "Integral" is sufficiently broad to embrace constructions united by such means as fastening and welding (In re Hotte, 177 U.S.P.Q. 326). “[t]he use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”) In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Response to Arguments
9.	Applicant's arguments filed 21 November 2022 have been fully considered but they are not persuasive:
a. The Applicant argues – “Applicants first note that the asserted Malone reference is a continuation-in-part of PCT Application PCT/US02/23262 (PCT Publication No. WO 2004/008999, "the WO '899 Publication"). However, the WO '899 Publication only discloses Figs. 1-13, while the filing date of the asserted Malone publication of March 30, 2004 is later than the June 25, 2003 filing date of Provisional Application No. 60/482,414 to which the instant application claims priority. Therefore, the later cited Figs. 19-21 and 29 of Malone do not qualify as proper prior art against which a rejection can be made.”. The Examiner respectfully disagrees.
	Provisional Application No. 60/482,414 does not teach “an inner fenestrated structure that extends entirely around the longitudinal axis”. Provisional Application No. 60/482,414 only teaches a single fenestrated shell and a biologic core within said fenestrated shell. The effective filing date for the claimed subject matter of claims 1 and 52 is 24 June 2004.

b. The Applicant argues – “With respect to Figs. 5-8 of Malone which are also cited in the instant Office action, Figs. 5-8 of Malone are designed such that a space between inner and outer walls of the device is shaped and sized to receive walls of solid end closure 146, which are not part of either the outer or inner walls as interpreted by the Examiner. Therefore, Figs. 5-8 of Malone also do not disclose an arrangement where "all radial space between the fenestrated wall and the inner fenestrated structure is devoid of any part of the implant that is separate from the monolithic portion," as recited in amended claims 1 and 52” The Examiner respectfully disagrees.
Regarding the embodiment of Figures 5-8, fenestrated wall 122/132 + inner fenestrated structure 136 are monolithically-formed (paragraph [0062] of Malone ‘360), and the “portion” that they form exist by itself (i.e., without end closure 146), as shown in Figures 5 and 6. 
Regarding recitation “wherein a monolithic portion of the implant comprises at least the fenestrated wall and the inner fenestrated structure, and wherein all radial space between the fenestrated wall and the inner fenestrated structure is devoid of any part of the implant that is separate from the monolithic portion”, paragraph [0062] of Malone ‘360 teaches “The device may comprise a unitary structure or may be of a multi-piece construction” (emphasis added). In other words, Malone ‘360 teaches his/her musculo-skeletal implant as either a modular implant (e.g., multi-piece construction) or as unitary implant (e.g., a one-piece construction). It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have manufactured any of the embodiment of Figures 5 and 6 and/or the embodiment of Figures 19-21 and 29 “wherein a monolithic portion of the implant comprises at least the fenestrated wall and the inner fenestrated structure, and wherein all radial space between the fenestrated wall and the inner fenestrated structure is devoid of any part of the implant that is separate from the monolithic portion” in order to simplify the manufacturing process (e.g., less time to manufacture the implant; only one material is needed; etc.). “[t]he use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”) In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Further, looking to Applicants’ specification, there is no criticality in the use of a “monolithic portion”. The specification of the instant application indicates “The fenestrated shell component may comprise only a single outer shell, or both outer and inner shells which can or cannot be connected with each other” and “While in FIG. 2 the two shells are integrally connected, this need not be the case in other embodiments”. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified Malone ‘360 to have “a monolithic portion of the implant comprises at least the fenestrated wall and the inner fenestrated structure”, because the Applicant has not disclosed “a monolithic portion of the implant comprises at least the fenestrated wall and the inner fenestrated structure” provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a multi-component (e.g., unitary) portion, because said variation would have equally permitted securing the biologic core in the implant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774